Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1, 3-6, and 8-20 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1, 3-6, and 8-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses repeatedly emitting identification information, wherein: the identification information is differently encrypted multiple times by a one-way function and emitted correspondingly differently encrypted in the repeated emission, no one or two references anticipates or obviously suggest the one-way function is a trapdoor function and an elliptical curve and two coordinates of a point on the elliptical curve are calculated as the identification information corresponding to the identity of the beacon in the encryption; each elliptical curve has values a, b and c defined as y2 = a x x3 + b x x + c where each elliptical curve is known to a mating location or a receiving apparatus; and a plurality of known elliptical curves corresponds to a number of beacons installed in a service area for implementing a service.
 Any comments considered necessary by applicant must be submitted no later 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GARY S GRACIA/Primary Examiner, Art Unit 2491